DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant argued correctly that provisional application 62/586,447 indeed comprise a majority of the claim language, thereby the effective date of provisional supersedes that of 102 rejection prior art used.
Updated comprehensive search fails to locate prior art fulfilling each of independent claims 16 & 24 features. Regarding the PCT preliminary search results in using D1 US 2017/0181104 and D2 Mediatek publication, D2 fails to address (1) “the mother code length is based at least on a maximum number of transmissions”, and (2) the number of bit channels depends at least on the maximum number of transmissions”.  Newly found prior art Xu (US 2019/0116002) similarly describe what D2 reference recite:
to balance encoding performance and complexity, a maximum value of the mother code length (an integer power of 2) may be set. Repetition is performed on a polar code obtained after encoding according to the maximum mother code length. Different from that in puncturing and shortening, in repetition, bits that have been encoded into the maximum mother code length are repeatedly sent in a particular order, until the target code length is reached, thereby implementing a rate matching process.
Examiner concluded that the closest prior art, Xu (US 2019/0116002) as described above, Xu (US 2020/0083987) describing stream encoding by rate matching according to mother code size (fig. 12), and Li (CA 3033537) describing polar coding method where maximum mother code length is N = 2.sup.n & polar code of length M (M <= N) and coded bits of polar code with length M is determined according to shortening method (fig. 1), in combination, still fails to render each of the independent claims 16 and 21 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhou (US 2020/0228238) describing polar code encoding which determines maximum mother code length of N power of 2 (para. 8 & 19), Ye (US 2019/0334659) describing advanced coding on retransmission by using increased mother code length & mapping retransmitted data to more reliable bit channels in URLLC (para. 5, 8, 11), Gritsenko (US 2019/0296857) describing polar code transmission using bit channels & mother code lengths of 256 or 512 or 1024 (2.sup.N) (para. 4 & 7), Jang (US 2021/0194505) describing rate matching of polar codes comprising determination of maximum size of code (abstract), Wu (US 2021/0288663) describing UL control information segmentation for polar codes (title & abstract), Zhang (US 2020/0119752) describing coding method comprising polar code which uses mother code of length N (para. 117), Huang (US 2020/0092042) describing coding sequence where reliability sequence is based on mother code length = 256,512,1024,2048,4096 (para. 81), Shen (US 2020/0083984) describing polar coding where interleaving and/or scrambling are/is performed is the mother code length of the polar code (para. 63), Yang (US 2020/0036476) describing recursive polar code construction by use of mode code of length N for shortening (para. 103 & 109), and Chen (US 2019/0115997) describing data transmission where code length of mother code is related to K quantity of transmission times & M # bits being sent (abstract), and Xu (US 2021/0119735) describing determination of a mother code size for transmitting an encoded stream (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469